ICJ_129_CertainCriminalProceedings_COD_FRA_2003-06-17_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A CERTAINES
PROCEDURES PENALES ENGAGEES
EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

DEMANDE EN INDICATION DE MESURE
CONSERVATOIRE

ORDONNANCE DU 17 JUIN 2003

2003

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

REQUEST FOR THE INDICATION OF A PROVISIONAL
MEASURE

ORDER OF 17 JUNE 2003
Mode officiel de citation:

Certaines procédures pénales engagées en France
(République du Congo c. France), mesure conservatoire,
ordonnance du 17 juin 2003, C.LJ. Recueil 2003, p. 102

Official citation:

Certain Criminal Proceedings in France
(Republic of the Congo v. France), Provisional Measure,
Order of 17 June 2003, I. C.J. Reports 2003, p. 102

 

N° de vente:
ISSN 0074-4441 Sales number 867
ISBN 92-1-070975-6

 

 

 
17 JUIN 2003
ORDONNANCE

CERTAINES PROCEDURES PENALES
ENGAGEES EN FRANCE

(REPUBLIQUE DU CONGO c. FRANCE)

DEMANDE EN INDICATION DE MESURE
CONSERVATOIRE

CERTAIN CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO v. FRANCE)

REQUEST FOR THE INDICATION OF A PROVISIONAL
MEASURE

17 JUNE 2003

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 2003 2003
17 June
General List
17 June 2003 No. 129

CASE CONCERNING CERTAIN
CRIMINAL PROCEEDINGS
IN FRANCE

(REPUBLIC OF THE CONGO vy, FRANCE)

REQUEST FOR THE INDICATION OF A PROVISIONAL
MEASURE

ORDER

Present: President Sui; Vice-President RANJEVA; Judges GUILLAUME,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, Kooi-
MANS, AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA,
SIMMA, TOMKA; Judge ad hoc DE CARA; Registrar COUVREUR.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court and to
Articles 38, paragraph 5, 73 and 74 of the Rules of Court,

Makes the following Order:

1. Whereas, by Application filed in the Registry of the Court on
9 December 2002, the Republic of the Congo (hereinafter “the Congo”)
sought to institute proceedings against the French Republic (hereinafter
“France”) on the grounds, first, of alleged

 
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 103

“violation of the principle that a State may not, in breach of the
principle of sovereign equality among all Members of the United
Nations, as laid down in Article 2, paragraph 1, of the Charter of the
United Nations, exercise its authority on the territory of another
State,

by unilaterally attributing to itself universal jurisdiction in criminal
matters

and by arrogating to itself the power to prosecute and try the Min-
ister of the Interior of a foreign State for crimes allegedly committed
in connection with the exercise of his powers for the maintenance of
public order in his country”,

and, second, of alleged “violation of the criminal iramunity of a foreign
Head of State — an international customary rule recognized by the juris-
prudence of the Court”;

2. Whereas by the Application the Congo requested the Court

“to declare that the French Republic shall cause to be annulled the
measures of investigation and prosecution taken by the Procureur de
la République of the Paris Tribunal de grande instance, the Pro-
cureur de la République of the Meaux Tribunal de grande instance
and the investigating judges of those courts”;

3. Whereas in the Application the Congo indicated that it “proposes
to found the Court’s jurisdiction, pursuant to Article 38, paragraph 5, of
the Rules of Court, on the consent of the French Republic, which will
certainly be given”;

4. Whereas the Application further contained a “Request for the indi-
cation of a provisional measure” whereby the Congo sought “an order
for the immediate suspension of the proceedings being conducted by the
investigating judge of the Meaux Tribunal de grande instance”:

5. Whereas upon receipt in the Registry of the Application, the Regis-
trar, in accordance with Article 38, paragraph 5, of the Rules of Court,
transmitted a copy of the Application to the Government of France, and
informed both States that, in accordance with that provision, the case
would not be entered in the General List, nor wou:d any action be taken
in the proceedings, unless and until the State against which the Applica-
tion was made consented to the Court’s jurisdiction for the purposes of
the case;

6. Whereas by a letter dated 8 April 2003 and received in the Registry
on 11 April 2003, the Minister for Foreign Affais of France informed
the Court that “the French Republic consents to the jurisdiction of the
Court to entertain the Application pursuant to Article 38, paragraph 5”,
of the Rules of Court; whereas the Registrar immediately transmitted a
copy of that letter to the Government of the Congo; whereas the case
was thereupon entered in the General List; and whereas the Registrar
notified the Secretary-General of the United Nations of the case;

7. Whereas furthermore upon receipt of the consent of France to the

5
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 104

jurisdiction, the Court was convened for the purpose of proceeding to a
decision on the request for the indication of a provisional measure as a
matter of urgency, in accordance with Article 74, paragraph 2, of the
Rules of Court; and whereas on 11 April 2003 the Registrar informed the
Parties that the President of the Court had fixed 28 April 2003 as the date
for opening of hearings on the request, in accordance with paragraph 3
of that Article;

8. Whereas, since the Court includes upon the Bench no judge of
Congolese nationality, the Congo proceeded, in the exercise of the
right conferred upon it by Article 31, paragraph 7, of the Statute, to
choose a judge ad hoc in the case; whereas the Congo chose for that
purpose Mr. Jean-Yves de Cara;

9. Whereas, at four public hearings held on 28 and 29 April 2003, oral
observations were submitted on the request for the indication of a pro-
visional measure:

On behalf of the Congo:

by H.E.Mr. Jacques Obia, Agent,
Mr. Jacques Verges,
Mr. André Decocq,
Mr. Charles Zorgbibe;

On behalf of France:

by Mr. Ronny Abraham, Agent,
Mr. Alain Pellet,
Mr. Pierre-Marie Dupuy;
* * *

10. Whereas in the Application the Congo refers to a complaint filed
on 5 December 2001, on behalf of certain human rights organizations,
with the Procureur de la République of the Paris Tribunal de grande
instance

“for crimes against humanity and torture allegedly committed in the
Congo against individuals having Congolese nationality, expressly
naming H.E. Mr. Denis Sassou Nguesso, President of the Republic
of the Congo, H.F. General Pierre Oba, Minister of the Interior,
Public Security and Territorial Administration, General Nor-
bert Dabira, Inspector-General of the Congolese Armed Forces, and
General Blaise Adoua, Commander of the Presidential Guard”;

whereas according to the Application, the Procureur de la République of
the Paris Tribunal de grande instance transmitted that complaint to the
Procureur de la République of the Meaux Tribunal de grande instance,
who ordered a preliminary enquiry and then on 23 January 2002 issued a
réquisitoire (application for a judicial investigation of the alleged
offences), and the investigating judge of Meaux -nitiated an investiga-
tion;

 
CERTAIN CRIMINAL PROCEEDINGS (ORDER | 7 VI 03) 105

11. Whereas it appears, from the text of the complaint and the réquisi-
toire, supplied to the Court by the Congo, and from the further details of
the proceedings supplied by France during the oral proceedings, and con-
firmed by the Congo, that it was argued by the complainants that the
French courts had jurisdiction, as regards crimes egainst humanity, by
virtue of a principle of international customary law providing for univer-
sal jurisdiction over such crimes, and as regards the crime of torture, on
the basis of Articles 689-1 and 689-2 of the French Code of Criminal Pro-
cedure; and whereas the Procureur de la République of the Tribunal de
grande instance of Meaux, in his réquisitoire of 23 January 2002, requested
investigation both of crimes against humanity and of torture, without
mentioning any jurisdictional basis other than Article 689-1 of that
Code;

12. Whereas Article 689-1 of the French Code o° Criminal Procedure
provides that, pursuant to certain international conventions to which
France is a party, referred to in the following Articles of the Code, “any
person who has committed, outside the territory of the Republic, any of
the offences enumerated in these Articles, may be prosecuted and tried
by the French courts if that person is present :n France”; whereas
Article 689-2 refers to the United Nations Convention against Torture
and Other Cruel, Inhuman or Degrading Treatment or Punishment
of 10 December 1984:

13. Whereas from the information before the Court it appears further
that the complaint was referred to the parquet of the Tribunal de grande
instance of Meaux taking into account that General Norbert Dabira
possessed a residence in the area of that court’s jurisdiction, and that,
of those named in the complaint, he appeared to be the only person likely
to be present on the territory of France, as required by Article 689-1 of
the Code of Criminal Procedure; whereas however the investigation was
initiated against a non-identified person, not against any of the Congo-
lese personalities named in the complaint;

14. Whereas it appears further that the testimony of General Dabira
was first taken on 23 May 2002 by judicial police officers who had taken
him into custody, and then on 8 July 2002 by the investigating judge, as
a témoin assisté (legally represented witness); whereas it has been
explained by France that a témoin assisté in French criminal procedure is
a person who is not merely a witness, but to some extent a suspect, and
who therefore enjoys certain procedural rights (assistance of counsel,
access to the case file) not conferred on ordinary witnesses;

15. Whereas according to the information supplied by France, Gen-
eral Dabira was summoned again on 11 September 2002 to be mis en
examen (formally placed under judicial examination), but had by then
returned to the Congo, and informed the French authorities that, on
instructions from his superiors, he considered that he should not comply
with the summons; whereas on 16 September 2002 the investigating judge
issued against General Dabira a mandat d'amener (warrant for immedi-

7
CERTAIN CRIMINAL PROCEEDINGS (ORDER |7 VI 03) 106

ate appearance), which, it was explained by France at the hearing, could
be enforced against him should he return to France. but is not capable of
being executed outside French territory:

16. Whereas the Application further states that when the President of
the Republic of the Congo, H.E. Mr. Denis Sassou Nguesso “was on a
State visit to France, the investigating judge issued a commission roga-
toire (warrant) to judicial police officers instructing them to take testi-
mony from him”; whereas however no such commission rogatoire has
been produced, and France has informed the Court that no commission
rogatoire was issued against President Sassou Nguesso, but that the
investigating judge sought to obtain evidence from him under Article 656
of the Code of Criminal Procedure, applicable where evidence is sought
through the diplomatic channel from a “representative of a foreign
power”; and whereas the Congo acknowledged ir its Application that
President Sassou Nguesso was never “mis en examen, nor called as a
témoin assisté” ;

17. Whereas it is common ground between the Parties that no acts of
investigation (instruction) have been taken in the French criminal pro-
ceedings against the other Congolese personalities named in the Applica-
tion (H.E. General Pierre Oba, Minister of the Interior, and Gen-
eral Blaise Adoua), nor in particular has any application been made to
question them as witnesses;

18. Whereas on the basis of the facts set out in the Application the
Congo seeks the annulment of the acts referred to n paragraph 2 above,
and further requests the indication of the provisional measure indicated
in paragraph 4 above;

19. Whereas according to the request for the indication of a provi-
sional measure, and for the reasons there indicated, “the two essential
preconditions for the indication of a provisional measure, according to
the Court’s jurisprudence, namely urgency and irre parable prejudice, are
manifestly satisfied in the present case”;

* *#

20. Whereas on a request for the indication of provisional measures
the Court need not, before deciding whether or not to indicate them,
finally satisfy itself that it has jurisdiction on the merits of the case, yet it
ought not to indicate such measures unless the provisions invoked by the
applicant appear, prima facie, to afford a basis on which the jurisdiction
of the Court might be established;

21. Whereas in the present case the Applicant did not in its Applica-
tion invoke any provisions relied on as affording a basis on which the
jurisdiction of the Court might be established, but proposed to found the
jurisdiction of the Court upon a consent thereto yet to be given by
France, as contemplated by Article 38, paragraoh 5, of the Rules of
Court; whereas by a letter dated 8 April 2003 from the Minister for

8

 
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 107

Foreign Affairs of France, France consented explicitly to the jurisdiction
of the Court to entertain the Application on the basis of that text;

+k  *%

22. Whereas the power of the Court to indicate provisional measures
under Article 41 of the Statute of the Court has as its object to preserve
the respective rights of the parties pending the decision of the Court, and
presupposes that irreparable prejudice should not be caused to rights
which are the subject of dispute in judicial proceedings; whereas it fol-
lows that the Court must concern itself with the preservation by such
measures of the rights which may subsequently be adjudged by the Court
to belong either to the Applicant or to the Respondent; and whereas such
measures are justified solely if there is urgency;

23. Whereas in its Application the Congo requested the Court to
declare that the French Republic

“shall cause to be annulled the measures of investigation and
prosecution taken by the Procureur de la République of the Paris
Tribunal de grande instance, the Procureur de la République of the
Meaux Tribunal de grande instance and the investigating judges
of those courts”;

whereas it contended that these measures involved. first,

“violation of the principle that a State may ot, in breach of the
principle of sovereign equality among all Members of the United
Nations, as laid down in Article 2, paragraph 1, of the Charter of the
United Nations, exercise its authority on the territory of another
State,

by unilaterally attributing to itself universal jurisdiction in criminal
matters

and by arrogating to itself the power to prosecute and try the Min-
ister of the Interior of a foreign State for crimes allegedly committed
in connection with the exercise of his powers for the maintenance of
public order in his country”,

and, second, “violation of the criminal immunity of a foreign Head of
State — an international customary rule recognized by the jurisprudence
of the Court” (see paragraphs | and 2 above);

24. Whereas the request for the indication of a provisional measure,
directed to the preservation of the rights of the Congo under both of the
categories mentioned above, is for “an order for the immediate suspen-
sion of the proceedings being conducted by the investigating judge of the
Meaux Tribunal de grande instance” (see paragraph 4 above);

25. Whereas the Congo also referred at the hearings to the principle of
criminal law non bis in idem as having been breached by the institution of
criminal proceedings in France relating to the same matters as proceed-
ings instituted in Brazzaville (the existence of which was, it is said, noti-
fied to the Meaux investigating judge in September 2002), and to a prin-

9
CERTAIN CRIMINAL PROCEEDINGS (ORDER {7 VI 03) 108

ciple of “subsidiarity” which it contends is applicable to criminal pro-
ceedings having an international element; whereas however it does not
appear that the Congo claims that those principles confer upon it specific
rights which might be threatened in such a way as to justify their protec-
tion by the indication of provisional measures;

26. Whereas the circumstances relied on by the Congo, which in its
view require the indication of measures requiring suspension of the
French proceedings, are set out as follows in the request:

“The proceedings in question are perturbing the international
relations of the Republic of the Congo as a result of the publicity
accorded, in flagrant breach of French law governing the secrecy of
criminal investigations, to the actions of the investigating judge,
which impugn the honour and reputation of the Head of State, of
the Minister of the Interior and of the Inspector-General of the
Armed Forces and, in consequence, the international standing of the
Congo. Furthermore, those proceedings are damaging to the tradi-
tional links of Franco-Congolese friendship. }f these injurious pro-
ceedings were to continue, that damage would become irreparable”;

27. Whereas at the hearings the Congo re-emptasized the irreparable
prejudice which in its contention would result fron the continuation of
the French criminal proceedings before the Tribunal de grande instance
of Meaux, in the same terms as in the request; whe-eas the Congo further
stated that the prejudice which would result if no provisional measures
are indicated would be the continuation and exacerbation of the preju-
dice already caused to the honour and reputation of the highest authori-
ties of the Congo, and to internal peace in the Congo, to the international
standing of the Congo and to Franco-Congolese Iriendship;

28. Whereas the Court observes that the rights which, according to the
Congo’s Application, are subsequently to be adjudged to belong to the
Congo in the present case are, first, the right to require a State, in this
case France, to abstain from exercising universal jurisdiction in criminal
matters in a manner contrary to international law, and second, the right
to respect by France for the immunities conferred by international law
on, in particular, the Congolese Head of State;

29. Whereas the purpose of any provisional measures that the Court
might indicate in this case should be to preserve those claimed rights;
whereas the irreparable prejudice claimed by the Congo and summarized
in paragraph 27 above would not be caused tc those rights as such;
whereas however this prejudice might, in the circumstances of the case,
be regarded as such as to affect irreparably the rights asserted in the
Application; whereas in any event the Court notes that it has not been
informed in what practical respect there has been any deterioration intern-
ally or in the international standing of the Congo, or in Franco-Congo-

10

 
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 109

lese relations, since the institution of the French criminal proceedings,
nor has any evidence been placed before the Court of any serious preju-
dice or threat of prejudice of this nature;

*

30. Whereas the first question before the Court at the present stage of
the case is whether the criminal proceedings currently pending in France
entail a risk of irreparable prejudice to the right of the Congo to respect
by France for the immunities of President Sassou Nguesso as Head of
State, such as to require, as a matter of urgency, th: indication of provi-
sional measures;

31. Whereas at the hearings France drew the Court’s attention to
Article 656 of the French Code of Criminal Procedure, which provides
that “the written deposition of the representative of a foreign power is to
be requested through the Minister for Foreign Affairs”, and continues by
providing for the procedure to be followed “if this request is accepted”,
i.e., accepted by the foreign power; whereas France contends that this is
the only means whereby President Sassou Nguesso, who according to
France is included in the category of a “representative of a foreign
power”, might be approached to give evidence in the pending criminal
proceedings, that his evidence thus could not te taken without the
express agreement of the Congo, that while a request for a written depo-
sition from President Sassou Nguesso under Article 656 has been sent by
the investigating judge to the French Ministry of Foreign Affairs, it has
been retained by the Ministry, and that the current proceedings therefore
have not caused and cannot cause any damage to the Congo by way of
breach of the immunities of President Sassou Nguesso;

32. Whereas the Congo questions whether Article 656 is applicable to
a foreign Head of State, and also observes that if that procedure were
followed to obtain the evidence of a person who would otherwise qualify
to be cited as a témoin assisté (as is the case of President Sassou Nguesso,
since he was mentioned in the complaint referred to in paragraph 10
above), the protection afforded by other Articles of the Code of Criminal
Procedure to a témoin assisté would be lacking, w th a consequent preju-
dice to the rights of the defence; whereas the Congo also emphasizes the
fact that where a réquisitoire is made by the Procureur de la République
against an unidentified person, as was the case i1 the proceedings now
complained of, the investigating judge is free to interrogate any person
whom he considers likely to be able to furnish evidence, and that there-
fore the possibility cannot be excluded that the judge might take the ini-
tiative to include President Sassou Nguesso in his. investigation, particu-
larly as President Sassou Nguesso is mentioned in the documentation
upon which the réguisitoire was based;

33. Whereas the Court notes in this respect the following statements
by the Agent and the counsel of France:

11
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 110

“In conformity with international law, French law embodies the
principle of the immunity of foreign Heads of Siate . .. There are no
written rules deriving from any legislation relating to the immunities
of States and their representatives. It is the jurisprudence of the
French courts which, referring to customary international law and
applying it directly, have asserted clearly and fcrcefully the principle
of these immunities.”

“One thing must be clear at the outset: Fraice in no way denies
that President Sassou Nguesso enjoys, as a foreign Head of State,
‘immunities from jurisdiction, both civil and criminal’.”

“Until the present moment it has not been challenged, and it
is certainly not seriously challengeable, that all the steps taken by
the French courts in this particular case have been strictly in con-
formity with French law. They have respected the limits of their
jurisdiction and have respected the immunities enshrined in French
law in conformity with international law. Can it be supposed that
in the future our courts would move away from -especting the law they
are required to apply?”

“We have simply stated what French law is; we have promised
nothing, we have said that French law does rot allow the prosecu-
tion of a foreign Head of State; that is not a promise, it is a state-
ment of law. And also that French law suborcinates the jurisdiction
of the French courts over acts committed ab-oad to certain condi-
tions. That too is not a promise, it is a statement of law. At the very
most, but it would be somewhat pointless to do so, we might prom-
ise that the French courts will respect French law. But I think this
might be taken for granted, and if some particular judicial decision,
of which we have no example right now in our present case, were to
exceed the limits set down by the law ther: would of course be
means of recourse to remedy any errors wiich might have been
made”;

34, Whereas the Court is not now called upon to determine the com-

patibility with the rights claimed by the Congo cf the procedure so far
followed in France, but only the risk or otherwise of the French criminal
proceedings causing irreparable prejudice to such claimed rights;

35. Whereas it appears to the Court, on the information before it, that

as regards President Sassou Nguesso, there is at the present time no risk
of irreparable prejudice, so as to justify the indication of provisional
measures as a matter of urgency; and whereas neither is it established
that any such risk exists as regards General Oba, Minister of the Interior
of the Republic of the Congo, for whom the Congo also claims immunity
in its Application;

*

36. Whereas the Court will now, as a second question, consider the

12

 
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 111

existence of a risk of irreparable prejudice in relaticn to the claim of the
Congo that the unilateral assumption by a State of universal jurisdiction
in criminal matters constitutes a violation of a principle of international
law; whereas in this respect the question before the Court is whether the
proceedings before the Tribunal de grande instance of Meaux involve a
threat of irreparable prejudice to the rights invoked by the Congo justi-
fying, as a matter of urgency, the indication of provisional measures;

37. Whereas, as regards President Sassou Nguesso, the request for
a written deposition made by the investigating judge on the basis of
Article 656 of the French Code of Criminal Procedure has not been trans-
mitted to the person concerned by the French Ministry of Foreign Affairs
(see paragraph 31 above); whereas, as regards Gineral Oba and Gen-
eral Adoua, they have not been the subject of any procedural measures by
the investigating judge; whereas no measures of this nature are threatened
against these three persons: whereas therefore there is no urgent need for
provisional measures to preserve the rights of the Congo in that respect;

38. Whereas as regards General Dabira, it is acknowledged by France
that the criminal proceedings instituted before the Tribunal de grande
instance of Meaux have had an impact upon his own legal position,
inasmuch as he possesses a residence in France, and was present in France
and heard as a témoin assisté, and in particular because, having returned
to the Congo, he declined to respond to a summons from the investigat-
ing judge, who thereupon issued a mandat d'amener against him; whereas
however the practical effect of a provisional measure of the kind requested
would be to enable General Dabira to enter France without fear of any
legal consequences; whereas the Congo has not demonstrated the like-
lihood or even the possibility of any irreparable prejudice to the rights
it claims resulting from the procedural measures taken in relation to
General Dabira;

%

39. Whereas, independently of the requests for the indication of pro-
visional measures submitted by the parties to preserve specific rights, the
Court possesses by virtue of Article 41 of the Statute the power to indi-
cate provisional measures with a view to preventing the aggravation or
extension of the dispute whenever it considers that circumstances so
require (cf. Land and Maritime Boundary between Cameroon and Nigeria
(Cameroon v. Nigeria), Provisional Measures, Order of 15 March 1996,
LC.J. Reports 1996 (1), p. 22, para. 41; Frontier Dispute ( Burkina Fasol
Republic of Mali), Provisional Measures, Order of 10 January 1986,
LC.J. Reports 1986, p. 9, para. 18); whereas however the Court does not
in the circumstances of the present case see any n2ed for measures of this
kind to be indicated;

13
CERTAIN CRIMINAL PROCEEDINGS (ORDER 17 VI 03) 112

40. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the admissibility of the
Application, or relating to the merits themselves; and whereas it leaves
unaffected the right of the Governments of the Congo and France to
submit arguments in respect of those questions;

+ * x

41. For these reasons,
THE Court,
By fourteen votes to one,

Finds that the circumstances, as they now present themselves to
the Court, are not such as to require the exercise of its power under
Article 41 of the Statute to indicate provisional measures.

IN FAVOUR: President Shi; Vice-President Ranjeva; Judges Guillaume,
Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooijmans, Al-
Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka;

AGAINST: Judge ad hoc de Cara.

Done in French and in English, the French text seing authoritative, at
the Peace Palace, The Hague, this seventeenth day of June, two thousand
and three, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of the Congo and the Government of the French Republic, respectively.

(Signed) Sui Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.

Judges Koroma and VERESHCHETIN append a joint separate opinion to
the Order of the Court; Judge ad hoc DE Cara appends a dissenting
opinion to the Order of the Court.

(Initialled) J.YS.
(Initialled) Ph.C.

i4

 
